                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA               :
                                       :   CRIMINAL ACTION
          vs.                          :
                                       :    NO. 07-CR-549-1
MAURICE PHILLIPS                       :




                          MEMORANDUM AND ORDER

JOYNER, J.                                             June     8, 2021


     This case is once more before this Court for adjudication

of Defendant’s pro se Motion for Sentence Reduction Under 18

U.S.C. § 3582(c)(1)(A) seeking compassionate release.         As shall

be explained in the paragraphs which follow, the Motion will be

denied.

                           Factual Background

     Defendant, Maurice Phillips, is a former “drug lord,” who

was the chief organizer and operating officer of an organization

known as the Phillips Cocaine Organization or (“PCO”).        The PCO

operated primarily in the metropolitan areas of Philadelphia,

Newark, New Jersey, New York, Washington, D.C., Virginia, and

Maryland from approximately 1998 until Defendant’s arrest in

2007.   In the course of his operation of the PCO, Maurice

Phillips sold and/or distributed thousands of kilos of cocaine


                                   1
worth tens of millions of dollars, making himself a multi-

millionaire in the process.

     As a result of the huge sums of money which Defendant

acquired in the course of his illegal drug business, he found

himself in need of the services of a professional money-

launderer and he found one in the person of one Chinetta

Glanville, a resident of Montgomery County, Pennsylvania.

Phillips used Ms. Glanville’s services for several years over

the course of which she created a number of shell corporations

and businesses, bank accounts and fake identification,

employment documents and income tax records.   In this manner,

Glanville facilitated Phillips’ purchase of a number of

properties, businesses, and vehicles, including at least one

apartment building, trash trucks for a trash hauling business

and a high-end clothing boutique in the area of Atlanta, GA.

Defendant also enjoyed a lavish lifestyle throughout this time,

spending vast sums of money in hosting large parties and

weddings, travelling and renting box seats at sporting events,

among other activities.

    In or around May 2002, agents served search warrants on the

homes of Glanville and two other of Defendant’s associates, in

the course of which they uncovered and seized, among other

things, computers, business records, some $61,000 in cash, and

falsified income tax returns prepared by Glanville.   Glanville

                                2
immediately began cooperating with law enforcement authorities.

When Defendant learned of Glanville’s cooperation, he began

planning to have her murdered in order to silence her.

Defendant subsequently made an agreement with his cousin to kill

Glanville in exchange for $18,000.         This agreement was

thereafter fulfilled on June 25, 2002 when, using a Federal

Express uniform and firearm provided by Defendant, Glanville and

her adult godson, Dane King, were murdered in Glanville's home

by Defendant’s cousin.      It wasn’t until several years later - in

or around late 2006 – early 2007 while incarcerated for another

offense, that Defendant’s cousin informed law enforcement of the

role that he had played in the Glanville/King murders at

Defendant’s behest, eventually entering into a negotiated

agreement with authorities to plead guilty to the murders and to

give testimony about Defendant.

      Maurice Phillips was charged on September 12, 2007,

together with ten others, in a multi-count grand jury indictment 1

with, inter alia, murder and tampering with a witness, victim,

or informant in violation of 18 U.S.C. §§ 1111(a),

1512(a)(1)(C), (a)(3)(A) and aiding and abetting the same in

violation of 18 U.S.C. § 2; use of interstate commerce



1 A superceding indictment was filed on January 23, 2008 adding two more
defendants. Eventually, all but two of Phillips' co-defendants pled guilty to
the charges against them and several testified on behalf of the Government at
trial.

                                      3
facilities in commission of a murder for hire, (18 U.S.C.

§1958); concealment of and conspiracy to commit money laundering

in violation of 18 U.S.C. § 1956(a)(1)(B)(i) and (h) and aiding

and abetting; engaging in a criminal enterprise in violation of

21 U.S.C. § 848(b) and (c); and conspiracy to distribute more

than 5 kilograms of cocaine under 21 U.S.C. § 846.   He was

arrested the following day and held without bail pending trial

which did not commence until January 3, 2010.    Following a four-

month long jury trial, Mr. Phillips was convicted of all of the

multiple counts against him on April 14, 2010.

     Because the Government was seeking the death penalty

against Phillips, the penalty phase of the trial commenced on

April 19, 2010.   It lasted for more than a week, concluding on

April 28, 2010, when the jury determined to spare Defendant’s

life and found that he instead should be sentenced to multiple

terms of life imprisonment without the possibility of release.

Defendant was formally sentenced on August 11, 2010 to life

imprisonment on Counts 1 and 2, to 240 months' imprisonment on

Counts 4, 5 and 6, to run concurrently to the sentences on

Counts 1 and 2, and to life imprisonment on Counts 13, 14 and

15, to run consecutively to all other counts on which he was

convicted, and to a 10-year period of supervised release.

Defendant was also ordered to pay a fine of $50,000 and an $800

special assessment.   On appeal, the Third Circuit determined

                                 4
that, while the Court had erred in failing to give the jury a

unanimity instruction on the Continuing Criminal Enterprise

charge, it would be in the interests of judicial economy and

efficiency to dismiss the conviction on that offense and the

remainder of the judgments of conviction and sentences were

affirmed.    See, United States v. Phillips, No. 10-3706, 589

Fed. Appx. 64, 2014 U.S. App. LEXIS 19795 (3d Cir. Oct. 16,

2014).   Although Defendant filed a petition for writ of

certiorari to the U.S. Supreme Court, that petition was denied

on June 29, 2015.   United States v. Phillips, 576 U.S. 1064, 134

S. Ct. 2911, 192 L. Ed.2d 941 (2015).

     On March 15, 2021, Defendant filed the motion which is now

before the Court seeking immediate release from custody pursuant

to 18 U.S.C. § 3582(c)(1)(A), and arguing as the grounds

therefor that the various health conditions from which he now

suffers render him especially vulnerable to serious illness

and/or death from COVID-19.   Specifically, Defendant avers that

he suffers from hypertension, elevated cholesterol, pre-

diabetes, obesity, glaucoma, nerve damage and chronic arthritis,

which conditions have been found to put patients who suffer from

them at high risk for adverse outcomes from COVID.   Defendant

also asserts that he is now remorseful for the crimes which he

committed and that he has spent the period of his incarceration

in bettering himself through taking multiple courses on a wide

                                 5
variety of topics and that he provides assistance to other

inmates through, inter alia, participation in the suicide watch

prevention program and as a law clerk.   If granted early

release, he avers that the court could be assured that he would

pose no threat to community safety as he would reside with his

wife and their children in a stable home, he is highly motivated

to remain compliant with the law so that he is never again

separated from his family, and that he remains subject to a 10-

year period of supervision under the terms of his original

sentence.

    Legal Principles Governing Compassionate Release Motions

     “A federal court generally ‘may not modify a term of

imprisonment once it has been imposed.’”   Dillon v. United

States, 560 U.S. 817, 819, 130 S. Ct. 2683, 2687, 177 L. Ed.2d

271 (2010)(quoting 18 U.S.C. § 3582(c)).   Despite this general

admonition, Congress has carved out a number of very limited

exceptions, such as exists for example “in the case of a

defendant who has been sentenced to a term of imprisonment based

on a sentencing range that has subsequently been lowered by the

Sentencing Commission.” Id, (quoting § 3582(c)(2)).   More

recently, under Section 603(b) of the First Step Act of 2018,

Pub. L. No. 115 P.L. 391, 132 Stat. 5194 (2018), one of these

exceptions, allowing for the so-called compassionate release of

inmates, was expanded to enable the inmates themselves to apply

                                6
directly to the district courts for a reduction of sentence. 2

Now, under § 3582(c)(1)(A) of Title 18 of the U.S. Code:

      (1)   in any case –

            (A)   the court, upon motion of the Director of the
                  Bureau of Prisons, or upon motion of the
                  defendant after the defendant has fully exhausted
                  all administrative rights to appeal a failure of
                  the Bureau of Prisons to bring a motion on the
                  defendant’s behalf or the lapse of 30 days from
                  the receipt of such a request by the warden of
                  the defendant’s facility, whichever is earlier,
                  may reduce the term of imprisonment (and may
                  impose a term of probation or supervised release
                  with or without conditions that does not exceed
                  the unserved portion of the original term of
                  imprisonment), after considering the factors set
                  forth in section 3553(a) to the extent that they
                  are applicable, if it finds that –

                  (i)      Extraordinary and compelling reasons
                           warrant such a reduction; or

                  (ii)     the defendant is at least 70 years of age,
                           has served at least 30 years in prison,
                           pursuant to a sentence imposed under
                           section 3559(c), for the offense or
                           offenses for which the defendant is
                           currently imprisoned, and a determination
                           has been made by the Director of the
                           Bureau of Prisons that the defendant is
                           not a danger to the safety of any other
                           person or the community, as provided under
                           section 3142(g);

2 See, e.g., United States v. Bayron, Crim. A. No. 95-338-01, 2021 U.S. Dist.
LEXIS 29846 *4, 2021 WL 632677 *2 (E.D. Pa. Feb. 18, 2021)(citing United
States v. Rodriguez, 451 F. Supp.3d 392, 395 (E.D. Pa. 2020))(“Prior to 2018,
courts could only grant an inmate compassionate release from incarceration
pursuant to 18 U.S.C. Section 3582(c)(1)(A) upon a motion filed by the
Director of the Bureau of Prisons (BOP)”).   See also, United States v.
Georgiou, Crim. A. No. 09-088, 2021 U.S. Dist. LEXIS 55245 at *10, 2021 WL
1122630 (E.D. Pa. Mar. 23, 2021)(“On December 21, 2018, the First Step Act
(“FSA”) amended 18 U.S.C. § 3582(c)(1)(A) to add a provision that allows a
defendant to move to a district court for a reduction in sentence, i.e.
petition the court for compassionate release after exhausting the BOP’s
administrative process”).

                                      7
            and that such a reduction is consistent with
            applicable policy statements issued by the
            Sentencing Commission; …

   As the preceding dictates, consideration of the following

factors articulated in 18 U.S.C. § 3553(a) must be given:

     (1) the nature and circumstances of the offense and the
     history and characteristics of the defendant;

     (2) the need for the sentence imposed –

          (A) to reflect the seriousness of the offense, to
          promote respect for the law, and to provide just
          punishment for the offense;

          (B) to afford adequate deterrence to criminal conduct;

          (C) to protect the public from further crimes of the
          defendant;

          (D) to provide the defendant with needed educational
          or vocational training, medical care, or other
          correctional treatment in the most effective manner;

     (3) the kinds of sentences available;

     (4) the kinds of sentence and the sentencing range
     established for –

          (A) the applicable category of offenses committed by
          the applicable category of defendant as set forth in
          the guidelines … or

          (B) in the case of a violation of probation or
          supervised release, the applicable guidelines or
          policy statements issued by the Sentencing Commission
          pursuant to section 994(a)(2) of title 28, United
          States Code … ;

     (5) any pertinent policy statement issued by the Sentencing
     Commission pursuant to section 994(a)(2) of title 28 United
     States Code … in effect on the date the defendant is
     sentenced;


                                8
      (6) the need to avoid unwarranted sentence disparities
      among defendants with similar records who have been found
      guilty of similar conduct; and

      (7) the need to provide restitution to any victims of the
      offense.


18 U.S.C. Section § 3553(a)(1) – (7).

      The applicable policy statement for “Reduction in Term of

Imprisonment Under 18 U.S.C. § 3582(c)(1)(A)” is found in

Section 1B1.13 of the U.S. Sentencing Guidelines 3 and provides:

      Upon motion of the Director of Prisons under 18 U.S.C.
      §3582(c)(1)(A), the court may reduce a term of
      imprisonment (and may impose a term of supervised release
      with or without conditions that does not exceed the
      unserved portion of the original term of imprisonment) if,
      after considering the factors set forth in 18 U.S.C.
      §3553(a), to the extent that they are applicable, the court
      determines that -



3 As we have previously observed in our recent compassionate release decisions

in United States v. Limehouse, Crim. A. No. 08-CR-0223-1, 2021 U.S. Dist.
LEXIS 70730, 2021 WL 1387756 (E.D. Pa. Apr. 9, 2021) and United States v.
Cooper, Crim. A. No. 01-512-05, 2021 U.S. Dist. LEXIS 79894 (E.D. Pa. Apr.
27, 2021), the policy statement referenced above has not been updated in
response to the 2018 Act and thus there is not a policy statement from the
Sentencing Commission applicable to motions for compassionate release filed
directly by defendants/inmates themselves. See, e.g., Bayron, 2021 U.S.
Dist. LEXIS at *5 – *6. We again here reiterate our agreement with Judges
Brody and Schiller, two of our colleagues in this District, and the Court of
Appeals for the Second Circuit, among others, that while the Sentencing
Commission’s outdated policy statement provides helpful guidance for a
Court’s assessment of extraordinary and compelling reasons for release, it
does not preclude us from considering other reasons which a defendant might
raise on a motion for compassionate release which are not specifically
contemplated in the policy statement. See, Cooper, 2021 U.S. Dist. LEXIS at
*7, n.1 (citing Bayron, 2021 U.S. Dist. LEXIS at *8 and United States v.
Rodriguez, 451 F. Supp. 3d 392, 395-400 (E.D. Pa. 2020)). See Also, United
States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020)(holding that “the First
Step Act freed district courts to consider the full slate of extraordinary
and compelling reasons that an imprisoned person might bring before them in
motions for compassionate release. Neither Application Note 1(D) nor
anything else in the now-outdated version of Guideline 1B1.13 limits the
district court’s discretion.”)

                                      9
          (1) (A) extraordinary and compelling reasons warrant
               the reduction; or

                (B) the defendant (i) is at least 70 years old;
                and (ii) has served at least 30 years in prison
                pursuant to a sentence imposed under 18 U.S.C.
                §3559(c) for the offense or offenses for
                which the defendant is imprisoned;

          (2) the defendant is not a danger to the safety of any
          other person or to the community, as provided in 18
          U.S.C. § 3142(g); and

          (3) the reduction is consistent with this policy
          statement.

     The Application Notes section of U.S.S.G. Section 1B1.13

goes on to provide several examples of what might constitute

“extraordinary and compelling reasons” to justify a sentence

reduction.   Note 1 reads as follows:

     1. Extraordinary and Compelling Reasons. Provided the
     defendant meets the requirements of subdivision (2),
     extraordinary and compelling reasons exist under any of the
     circumstances set forth below:

          (A) Medical Condition of the Defendant.

                (i) The defendant is suffering from a terminal
                illness (i.e., a serious and advanced illness
                with an end of life trajectory). A specific
                prognosis of life expectancy (i.e., a probability
                of death within a specific time period is not
                required. Examples include metastatic solid-
                tumor cancer, amyotrophic lateral sclerosis
                (ALS), end-stage organ disease, and advanced
                dementia.

                (ii) The defendant is –

                     (I) suffering from a serious physical or
                     medical condition,



                                10
                    (II) suffering from a serious functional or
                    cognitive impairment, or

                    (III) experiencing deteriorating physical or
                    mental health because of the aging process,

                    that substantially diminishes the ability of
                    the defendant to provide self-care within
                    the environment of a correctional facility
                    and from which he or she is not expected to
                    recover.

          (B) Age of the Defendant. The defendant (i) is at
          least 65 years old; (ii) is experiencing a serious
          deterioration in physical or mental health because of
          the aging process; and (iii) has served at least 10
          years or 75 percent of his or her term of imprisonment
          whichever is less.

          (C) Family Circumstances.

               (i) The death or incapacitation of the caregiver
               of the defendant’s minor child or minor children.

               (ii) The incapacitation of the defendant’s spouse
               or registered partner when the defendant would be
               the only available caregiver for the spouse or
               registered partner.

          (D) As determined by the Director of the Bureau of
          Prisons, there exists in the defendant’s case an
          extraordinary and compelling reason other than, or in
          combination with the reasons described in subdivisions
          (A) through (C).

     Finally, as directed in subsection (2) above, to determine

whether the defendant is a danger to the safety of any other

person or to the community, examination of the factors

enumerated in 18 U.S.C. § 3142(g) is necessary:

     (1) the nature and circumstances of the offense charged,
     including whether the offense is a crime of violence, a
     violation of section [18 U.S.C.] 1591, a Federal crime of


                               11
     terrorism, or involves a minor victim or a controlled
     substance, firearm, explosive, or destructive device;

     (2) the weight of the evidence against the person;

     (3) the history and characteristics of the person,
     including –

          (A) the person’s character, physical and mental
          condition, family ties, employment, financial
          resources, length of residence in the community,
          community ties, past conduct, history relating to drug
          or alcohol abuse, criminal history, and record
          concerning appearance at court proceedings; and

          (B) whether, at the time of the current offense or
          arrest, the person was on probation, on parole, or on
          other release pending trial, sentencing, appeal, or
          completion of sentence for an offense under Federal,
          State, or local law; and

     (4) the nature and seriousness of the danger to any person
     or the community that would be posed by the person’s
     release. In considering the conditions of release
     described in subsection (c)(1)(B)(xi) or (c)(1)(B)(xii) of
     this section, the judicial officer may upon his own motion,
     or shall upon the motion of the Government, conduct an
     inquiry into the source of the property to be designated
     for potential forfeiture or offered as collateral to secure
     a bond, and shall decline to accept the designation, or the
     use as collateral, of property that, because of its source,
     will not reasonably assure the appearance of the person as
     required.

                            Discussion

     A defendant has the burden of establishing circumstances

warranting his release, although he first must establish that he

has exhausted his administrative rights to appeal with the Board

of Prisons or 30 days have elapsed since submission of a request

to the warden of his institution to file a compassionate release

motion on his behalf.   See, United States v. Ortiz Cabrera,

                                12
Crim. A. No. 18-304-01, 2021 WL 411502 at *3 (E.D. Pa. Feb. 5,

2021);   United States v. Neal, Crim. A. Nos. 08-0628, 10- 0685,

2020 WL 5993290 at *4 (E.D. Pa. Oct. 9, 2020)(citing United

States v. Adeyemi, Crim. A. No. 06-0124, 2020 U.S. Dist. LEXIS

117743 at *45, 2020 WL 3642478 at *16 (E.D. Pa. July 6, 2020));

United States v. Brown, Crim. A. No. 13-176-05, 2020 U.S. Dist.

LEXIS 90187 at *3, 2020 WL 2615616, at *1 (E.D. Pa. May 22,

2020).   Here, the record does reflect that on July 26, 2020,

Maurice Phillips submitted an application to the Warden of the

facility where he is being housed, FCI Talladega (Alabama)

seeking compassionate release/sentence reduction under Section

3582(c)(1)(A) and that application was denied by Warden Cheron

Y. Nash on September 9, 2020.   Phillips thereafter appealed that

decision but Warden Nash refused it on October 6, 2020. (Doc.

1103, Exhibit "G," at pp. 133-144).    Accordingly, we find that

Defendant has sufficiently satisfied the administrative pre-

requisites to directly filing his motion with this Court and we

therefore turn next to an evaluation of whether there here exist

extraordinary and compelling reasons to warrant reducing his

sentence.

     The basis for Defendant’s motion for compassionate release

is the now-more-than-year-long coronavirus crisis and the

dangers which it posed to individuals housed in close quarters

such as correctional facilities.     Defendant is presently and has

                                13
now been housed for the past several years at FCI Talladega in

Alabama, a medium security prison with a total population of 942

inmates – 846 of whom are housed in the correctional facility

itself and 96 in the minimum security satellite camp.      Since the

inception of the coronavirus outbreak, FCI Talladega has had a

total of 287 inmates and 54 staff members who contracted the

virus.   Four of these inmates but none of the staff died as a

result of COVID-19; 283 inmates and 54 members of the staff

recovered.   Presently, there are no inmates and no staff who are

COVID positive.     To date, 127 staff have been fully inoculated

as have 531 inmates.    See, www.bop.gov/coronavirus.    Defendant

himself was offered but refused the Pfizer-Bio-N-Tech vaccine on

February 2, 2021.     Defendant himself has never tested positive

for COVID-19.

     At present, the Bureau of Prisons’ COVID-19 Modified

Operations Plan remains in place.      It provides for, among other

interventions, restrictions on outside visitors including

temperature and symptom checks, plexiglass barricades and social

distancing, implementation of protocols for increased cleaning

and hygienic treatment of its facilities, quarantining and

testing of all new inmates, regular testing of inmates and staff

and treatment of symptomatic inmates.     Inmates are still limited

in their movements to avoid gathering in congregate settings and

generally only as needed to enable them to take thrice-weekly

                                  14
showers, and to use the laundry, commissary, telephone and

computers/law library.   Aside from that necessary to obtain

medical care, travel between facilities is still limited,

official staff travel and training is still postponed and staff

continue to be assigned to the same postings in lieu of rotation

as much as is practicable.   See generally,

www.bop.gov/coronavirus/covid19_status.jsp.

     Defendant avers that he is 50 years old and suffers from

the following medical conditions: hypertension, pre-diabetes,

hypercholesterolemia, obesity, glaucoma, nerve damage and

chronic arthritis which "elevate both risk of contracting the

COVID-19 virus and the likelihood of severe health consequences

and death if he does contract the virus."     (Def's Time Sensitive

Motion for Compassionate [Release], Doc. No. 1103, at p. 7).

His prison medical records attached to both his motion and to

the Government’s response support Defendant’s representations.

     Recently, the Centers for Disease Control ("CDC") updated

the listing of medical conditions in adults which increase the

odds of severe disease from COVID-19.   This listing now

includes: cancer, chronic kidney disease, chronic lung diseases

such as chronic obstructive pulmonary disease, moderate to

severe asthma, interstitial lung disease, cystic fibrosis and

pulmonary hypertension, dementia and other neurological

conditions, Type 1 or Type 2 diabetes, down syndrome, heart

                                15
conditions such as heart failure, coronary artery disease,

cardiomyopathies or hypertension, HIV infection, being in an

immunocompromised state, liver disease, being overweight or

obese, 4 being pregnant, a former smoker, or a solid organ or

blood stem cell transplant recipient, having sickle cell disease

or thalassemia, having a history of stroke or cerebrovascular

disease, or suffering from a substance use disorder.

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html.            People over

the age of 65 also are more likely to suffer adverse outcomes

from COVID.    Id.

      Here, Defendant's medical records evince that while he is

indeed obese with a BMI of 31.7 and has elevated cholesterol,

hypertension and pre-diabetes, his overall health is stable and

properly managed with various medications and other, benign

interventions. 5     In this district, a number of our colleagues

have held that "[o]besity and hypertension, even combined, are




4 Overweight is defined as having a body mass index ("BMI") greater than 25
kg/m but less than 30 kg/m. Obesity is having a BMI greater than 30 kg/m but
less than 40 kg/m and severe obesity is defined as having a BMI which is
higher than 40 kg/m.
5 Presently, Defendant takes Hydrochlorothiazide for hypertension, Naproxen

500 for pain relief from his degenerative joint disease/arthritis in his hip
and Latanoprost optical drops for the glaucoma. His pre-diabetic condition
had long been monitored and managed with a controlled diet, and Defendant
recently was started on Atorvastatin. He also has been permitted to have a
special pillow, and has been given a cane and orthotic insoles to assist with
walking given that his right leg is now shorter than his left as a result of
his having two hip surgeries in 2015. His housing status is such that he is
housed in a first floor cell and has the lower bunk.

                                     16
routinely insufficient to warrant compassionate release." United

States v. Golden, *5 (citing, inter alia, United States v.

Whiteman, No. 15-CR-0298, 2020 WL 4284619 at *1 (E.D. Pa. July

27, 2020), United States v. Takewell, No. 14-00036, 2020 WL

4043060 at *3 (W.D. La. July 17, 2020) and United States v. Wax,

No. 14-251, 2020 WL 3468219 at *2 - 3 (D.N.J. June 25, 2020)).

We agree, particularly given that Defendant’s health conditions

are well-controlled and he has been offered but declined

vaccination against COVID-19.        Consequently, we cannot find that

Defendant’s medical conditions are such as present the

compelling and extraordinary circumstances required to merit

early and compassionate release from his life sentences.

      We also do not find that any of the Section 3553(a) or

Section 3142(g) factors militate in favor of Defendant’s

compassionate release nor is Defendant close to the age or

years’ served thresholds either.           To be sure, Defendant is only

50 years old and has just served some 13 years of his multiple

life without possibility of release sentences. 6           While this Court

is pleased that Defendant has now expressed remorse for his

crimes and has availed himself of the educational, service and

employment opportunities in the prison system, 7 these positive


6 This computation reflects credit for Defendant’s time spent in custody while

awaiting trial.
7 Indeed, the Court is impressed by the many certificates of course completions

and letters of reference which Defendant has attached to the within motion and
commends Defendant for his personal and spiritual growth.

                                      17
recent developments are nevertheless grossly insufficient to

overcome the gravity and severity of Defendant’s past criminal

actions.   Indeed, the crimes of which Defendant stands convicted

were particularly heinous and included two pre-meditated,

carefully calculated murders which were committed solely for the

purpose of circumventing the authorities from uncovering

evidence of his wide-ranging criminal enterprise and to protect

that enterprise, a large multi-state cocaine distribution

network that had operated for nearly 10 years, from prosecution.

The evidence of Defendant’s guilt at trial was overwhelming and

clearly demonstrated that Defendant himself was at the helm of

the PCO and he himself orchestrated and planned the Glanville

(and King) murders.   He narrowly escaped being sentenced to

death and was instead sentenced to serve several life sentences

without the possibility of ever being released.   Thus, in

weighing all of these considerations against the potential risks

to Defendant’s health, we can reach no other conclusion but that

his case clearly does not warrant early, compassionate release.

The motion shall therefore be denied pursuant to the annexed

order.




                                18
